Citation Nr: 9933981	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky




THE ISSUE

Entitlement to special monthly pension benefits for surviving 
spouse based on a need for aid and attendance or upon 
housebound status.






ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The appeal was docketed at the Board in 1998.
REMAND

In her April 1998 Substantive Appeal ("VA Form 9"), the 
appellant requested that she be accorded a personal hearing 
before a Member of the Board at the RO.  Although the 
appellant reportedly failed to report for what was apparently 
a hearing before a Member of the Board scheduled at the RO in 
May 1998, she subsequently conveyed to the RO that she still 
desired a personal hearing, though it is unclear whether 
before a local hearing officer or before a Member of the 
Board at the RO.  Further development to facilitate 
clarification of the latter and to afford the appellant any 
type of hearing she may yet desire is, therefore, specified 
below.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant 
and inquire whether she still desires a 
personal hearing and, if so, request that 
she further clarify whether a hearing 
before a hearing officer at the RO or a 
hearing before a Member of the Board at 
the RO; assuming the appellant still 
desires a hearing, the RO should then, 
based on the appellant's response, take 
appropriate action to schedule her for 
the type of hearing she desires.

2.  Then, in the event a hearing is held 
and after undertaking any development 
deemed necessary in addition to that 
specified above, the RO should 
readjudicate the issue on appeal. 

3.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, or if she expresses 
disagreement pertaining to any other 
matter, she should be provided with an 
appropriate Supplemental Statement of the 
Case.  The appellant should be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

The appellant has the right to submit additional evidence on 
the matter or matters the Board has remanded to RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




